Peb Curiam.
The Court of Appeals lias certified tlie following question to this court: “Has the Court of Appeals jurisdiction to grant a petition for mandamus to compel the trial judge to assess the amount of a supersedeas bond in a criminal case, where the defendant, under an indictment for murder, was convicted of voluntary manslaughter, and sentenced to twenty years in the penitentiary, and where a motion for a new trial was duly filed and overruled, to the overruling of which a bill of exceptions to the Court of Appeals was certified and filed?”
This question is answered in the negative. A discussion of it is unneces*273sary, in view of the rulings which have been made in more than one decision by this court relative to this subject. Conwell v. McWhorter, 93 Ga. 254 (19 S. E. 50); Savannah, &c. Ry. Co. v. Postal Tel. Co., 113 Ga. 916 (39 S. E. 399).
No. 1067.
July 15, 1918.
Question certified by Court of Appeals (Case No. 9955).
J ohn W. Bennett and H. J. Qwincey, for plaintiff in error.